DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 1, and added new claim 15  on 06/01/2022. 

Response to Arguments
Applicant’s arguments are directed to the newly amended limitation. The rejection is revised in view of amended claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a plurality of barriers.”  It is unclear if the recited “plurality of barriers” are referring to the first barrier and/or second barrier or a separate barrier. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schibsbye (PG-PUB 2019/0232571) in view of Lehmann Madsen (US 10,913,214) and Ramm (US 8,409,381). 
Regarding claim 1, Schibsbye teaches an assembly comprising: 
 a first turbine blade half comprising a first shell defining a first perimeter and an first interface surface extending along the first perimeter (Figure 5 and 6, item 84 and [0061]-[0062]);
a second turbine blade half comprising a second shell defining a second perimeter and a second interface surface extending along the second perimeter, the second blade half comprising a bond cap extending from the perimeter where [0062], when the first interface surface is aligned with the second interface surface, a first gap is formed between the first shell and the bond cap (Figure 5 and 6, item 72 and [0061]-[0062]);
a first mold half comprising a first mold surface corresponding to the first shell (Figure 5 and 6, item 82 and [0061]-[0062]); 
a second mold half comprising a first mold surface corresponding to the second shell where, when the first mold is aligned with the second mold, a second gap is formed between the first mold and the second mold, wherein the first gap is in fluid communication with the second gap (Figure 5 and 6, item 78 and [0061]-[0062]);
a second barrier disposed within the second gap thereby fluidly sealing a volume defined by the first gap and the second gap (Figure 5, item 92).

Schibsbye teaches applying glue to glue surfaces between the first glue surface of the primary web and the primary glue surface of the first blade shell part, e.g. before, during and/or after arranging first primary spacer elements [0017] and [0023]. 

Schibsbye does not explicitly teach a first barrier disposed within the first gap and the second barrier including a vent operable to selectively open or close, wherein upon closure of the first mold half and second mold half, paste exits the vent on the second barrier with a cylindrical shape.  

Lehmann Madsen teaches an assembly comprising: 
 a first turbine blade half comprising a first shell defining a first perimeter and an first interface surface extending along the first perimeter (Figure 5 and 11, Col 9-5-10 and Col 9, Ln 61- Col 10, Ln 10); 
a second turbine blade half comprising a second shell defining a second perimeter and a second interface surface extending along the second perimeter, the second blade half comprising a bond cap extending from the perimeter where, when the first interface surface is aligned with the second interface surface, a first gap is formed between the first shell and the bond cap (Figure 5 and 11, Col 9, Ln 61- Col 10, Ln 10);  
a first mold half comprising a first mold surface corresponding to the first shell; 
a second mold half comprising a first mold surface corresponding to the second shell where, when the first mold is aligned with the second mold, a second gap is formed between the first mold and the second mold, wherein the first gap is in fluid communication with the second gap; 
a first barrier disposed within the first gap (Figure 5 and 11, item 86); and 
a second barrier disposed within the second gap thereby fluidly sealing a volume defined by the first gap and the second gap (Figure 5 and 11, item 88).
Lehmann Madsen teaches providing the first barrier to seal a glue cavity (Col 10, Ln 50-67) capable of receiving and containing glue, which influences the mechanical strength of the glue joint (Col 2, Ln 57- Col 3, Ln 3 and Col 4, Ln 2-15).

It would have been obvious to one of ordinary skill in the art to improve the glue joint of Schibsbye with the first barrier of Lehmann Madsen to properly seal a glue cavity such that the cavity is filled with medium, thereby producing desirable mechanical strength as taught by Lehmann Madsen. 

Ramm teaches a process of bonding component parts of a wind turbine blade along a bond line utilizing a plurality of spaced apart external access ports defined along the bond line in the internal cavity, wherein the bond paste is sequentially injected in to the internal cavity (Abstract; Figure 2, 3, and 8; Col 1, Ln 62- Col 2, Ln 15). Ramm teaches hoses inserted through the access ports (Col 5, Ln 29-51) and controlled with a controller in communication with a pump, valves and sensor to inject resin or air (Col 8, Ln 29-47), thereby forming vents. Given that distribution system comprises a pump and valves, the distribution system is capable of being operated to selectively open or close. 

Both Schibsbye and Ramm discuss applying glue in the bond cap of two component parts for producing a wind turbine blade. It would have been obvious to one of ordinary skill in the art to substitute the method of applying glue as taught by Schibsbye with the distribution system of Ramm, a functionally equivalent mechanism for supplying resin to the bond cap. Therefore, one of ordinary skill in the art would have been motivated to incorporate the distribution system and uniform distribution of the hoses, thereby forming vents. 

Schibsbye in view of Lehmann Madsen and Ramm does not explicitly teach upon closure of the first mold half and second mold half, paste exits the vent on the second barrier with a cylindrical shape. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art if the prior art apparatus teaches all of the structural limitations of the claim. Given that Schibsbye in view of Lehmann Madsen and Ramm teaches the vents are obtained from gaps in the second barrier identical to the instant vents, the vents of Schibsbye in view of Lehmann Madsen and Ramm would be capable of closure squeezing paste through the vent upon closure of the first mold half and second mold half. 


	Regarding claim 2, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, further comprising an adhesive disposed on the first interface surface and/or the second interface surface.  
While Lehmann Madsen does not explicitly teach a paste, Examiner notes the adhesive is a material worked upon. Given that the structure of the apparatus of Schibsbye in view of Lehmann Madsen is identical to the instant apparatus, the apparatus of Schibsbye in view of Lehmann Madsen would be capable of being used with a paste. 

	Regarding claim 3, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1. 
	Schibsbye in view of Lehmann Madsen and Ramm does not explicitly teach the width of the first gap is between about 2 mm and 15 mm. 
However, Examiner notes the claimed first gap is a limitation directed towards an intended operation of the apparatus, as the first gap is formed between the first shell and bond cap (i.e., both materials worked upon by the apparatus). 
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art if the prior art apparatus teaches all of the structural limitations of the claim. Given that Schibsbye in view of Lehmann Madsen teaches all of the structural limitations of the instant claim, Schibsbye in view of Lehmann Madsen would be capable of operating in the identical manner as the instant apparatus, including operating on a first gap formed between a first shell and bond cap with a width between 2 mm and 15 mm. 

Regarding claim 4, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the second barrier is configured to provide a controlled distance in the range from 1 mm to 10 mm (Schibsbye, [0018]). Given that the second barrier is configured to provide a controlled distance between the first and second leading edge glue surfaces to be glued together (Schibsbye, [0018]-[0019]), the second gap would also be 1 mm to 10 mm. 

Regarding claim 6 and 7, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the vent is one of a plurality of vents on the second barrier, wherein the plurality of vents are spaced at a predetermined distance from one another (Ramm, Figure 2, 3, and 8; Col 1, Ln 62- Col 2, Ln 15).

Regarding claim 8, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein multiple leading edge seal members are disposed on the leading edge flange in order to seal the first and second blade mold (Schibsbye, [0018]-[0019]) and distributed along the leading and trailing edge (Schibsbye, [0061]). Schibsbye teaches the use of spacer elements between shell parts and web(s) allows for an optimized use of glue by enabling a more precise control of glue thickness in glue joints between blade shell part and webs, and therefore, the amount of glue may be reduced and/or the requirements to glue properties (e.g. strength, thickness working range, curing time, and/or viscosity) may be reduced, in turn reducing the material costs and/or weight [0027], thereby reducing cycle time and improving mechanical strength due to improved control of the glue thickness.
While Schibsbye in view of Lehmann Madsen and Ramm does not explicitly teach the second barriers are uniformly spaced along the leading and trailing edge of the blade, one of ordinary skill in the art would have recognized the use of the barriers optimizes the use of glue and glue thickness in the joints, as taught by Schibsbye. It would have been obvious to one of ordinary skill in the art to optimize the placement of the second barrier elements to obtain precise control of the glue thickness and, in doing so, would have arrived at uniformly spacing the plurality of second barriers of Schibsbye in view of Lehmann Madsen and Ramm. 

Regarding claim 9, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the first barrier is permanently attached to at least one of the first or second turbine blade half (Lehmann Madsen, Figure 10 and Col 11, Ln 60- Col 12, Ln 6). 

Regarding claim 10, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the excess first and second material are typically removed in the post-process of the wind turbine blade (Schibsbye, [0015]-[0016]), and the second barrier is disposed between the excess material (Schibsbye, Figure 5 and 6 and  [0062]). Given that the second barrier is disposed on excess material and would inherently be removed in the post-process (Schibsbye, [0063]), the second barrier would be removably attached to at least one of the first mold half and second mold half. 

Regarding claim 12, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the vent on the second barrier is in the shape of the hose (i.e., cylindrically shaped) (Ramm, Figure 5 and 8, Col 1, Ln 62- Col 2, Ln 15). 

Regarding claim 13, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the vent on the second barrier is in the shape of the hose (i.e., cylindrically shaped) (Ramm, Figure 5 and 8, Col 1, Ln 62- Col 2, Ln 15). 
Schibsbye in view of Lehmann Madsen and Ramm does not teach the vent on the second barrier is asymetrically shaped. 
However, a mere change in the shape of a structure taught in the prior art, absent any new or unexpected results, would have been an obvious engineering design choice. Therefore, it would have been obvious to one of ordinary skill in the art to change the shape of the vent as a mere change in shape of the vent of Ramm would not yield any new or unexpected results. 

Regarding claim 14, Schibsbye in view of Lehmann Madsen and Ramm teaches the apparatus as applied to claim 1, wherein the vent on the second barrier inherently   includes an inspection window to visually confirm bond paste in within the adjacent vent (Ramm, Col 7, Ln 7-23).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745